 



Exhibit 10.4
[Series A]
LIBERTY GLOBAL, INC.
2005 NONEMPLOYEE DIRECTOR INCENTIVE PLAN
RESTRICTED SHARE UNITS AGREEMENT
     THIS RESTRICTED SHARE UNITS AGREEMENT (“Agreement”) is made as of ___,
200      (the “Effective Date”), by and between LIBERTY GLOBAL, INC., a Delaware
corporation (the “Company”), and the individual whose name, address, and social
security/payroll number appear on the signature page hereto (the “Grantee”).
     The Company has adopted the Liberty Global, Inc. 2005 Nonemployee Director
Incentive Plan, as amended and restated (the “Plan”), a copy of which is
attached to this Agreement as Exhibit A and by this reference made a part
hereof, for the benefit of eligible Nonemployee Directors of the Company.
Capitalized terms used and not otherwise defined herein will have the meaning
given thereto in the Plan.
     Pursuant to the Plan, the Board has determined that it would be in the best
interest of the Company and its stockholders to award restricted share units to
Grantee, subject to the conditions and restrictions set forth herein and in the
Plan, in order to provide Grantee additional remuneration for services rendered
as a nonemployee director and to increase Grantee’s personal interest in the
success and progress of the Company.
     The Company and Grantee therefore agree as follows:
     1. Definitions. The following terms, when used in this Agreement, have the
following meanings:
          “Annual Meeting Date” means the date on which the annual meeting of
the stockholders of the Company at which directors are elected in accordance
with Delaware law is held in any calendar year.
          “Business Day” means any day other than Saturday, Sunday or a day on
which banking institutions in Denver, Colorado, are required or authorized to be
closed.
          “Cause” has the meaning specified for “cause” in Section 10.2(b) of
the Plan.
          “Code” means the Internal Revenue Code of 1986, as it may be amended
from time to time.
          “Company” has the meaning specified in the preamble to this Agreement.
          “Direct Registration System” means the book-entry registration system
maintained by the Company’s stock transfer agent, pursuant to which shares of
LBTYA are held in non-certificated form for the benefit of the registered holder
thereof.

-1-



--------------------------------------------------------------------------------



 



          “Effective Date” has the meaning specified in the preamble to this
Agreement.
          “Grantee” has the meaning specified in the preamble to this Agreement.
          “LBTYA” means the Series A common stock, par value $.01 per share, of
the Company.
          “Plan” has the meaning specified in the recitals to this Agreement.
          “Required Withholding Amount” has the meaning specified in Section 14
of this Agreement.
          “Restricted Share Units” has the meaning specified in Section 2 of
this Agreement. Restricted Share Units represent an Award of Restricted Shares
that provides for the shares of Common Stock subject to the Award to be issued
at or following the end of the Restriction Period within the meaning of
Article VIII of the Plan.
          “RSU Dividend Equivalents” means, to the extent specified by the Board
only, an amount equal to all dividends and other distributions (or the economic
equivalent thereof) which are payable to stockholders of record during the
Restriction Period on a like number and kind of shares of Common Stock as the
shares represented by the Restricted Share Units.
     2. Grant of Restricted Share Units. Subject to the terms and conditions
herein, pursuant to the Plan, the Company grants to the Grantee effective as of
the Effective Date the number of restricted share units set forth on the
signature page hereto (the “Restricted Share Units”), each representing the
right to receive one share of LBTYA subject to the conditions and restrictions
set forth below and in the Plan.
     3. Settlement of Restricted Share Units. Settlement of Restricted Share
Units that vest in accordance with Section 5 or 6 of this Agreement or
Section 10.1(b) of the Plan shall be made as soon as administratively
practicable after vesting, but in no event later than March 15 of the calendar
year immediately following the calendar year in which vesting occurs, in the
form of shares of LBTYA, together with any related RSU Dividend Equivalents, in
accordance with Section 7.
     4. Stockholder Rights; RSU Dividend Equivalents. The Grantee shall have no
rights of a stockholder with respect to any shares of LBTYA represented by any
Restricted Share Units unless and until such time as shares of LBTYA represented
by vested Restricted Share Units have been delivered to the Grantee in
accordance with Section 7. Grantee will have no right to receive, or otherwise
with respect to, any RSU Dividend Equivalents until such time, if ever, as the
Restricted Share Units to which such RSU Dividend Equivalents relate shall have
become vested and, if vesting does not occur, the related RSU Dividend
Equivalents will be forfeited. RSU Dividend Equivalents shall not bear interest
or be segregated in a separate account. Notwithstanding the foregoing, the Board
may, in its sole discretion, accelerate the vesting of any portion of the RSU
Dividend Equivalents (the “Vested RSU Dividend Equivalents”). The settlement of
any Vested RSU Dividend Equivalents shall be made as soon as administratively
practicable after the accelerated vesting date, but in no event later than
March 15 of the following calendar year.

-2-



--------------------------------------------------------------------------------



 



     5. Vesting. Unless the Board otherwise determines in its sole discretion,
subject to earlier vesting in accordance with Section 6 of this Agreement or
Section 10.1(b) of the Plan and subject to the last sentence of this Section 5,
the Restricted Share Units shall become vested, and the restrictions with
respect thereto shall lapse, on the Annual Meeting Date first following the
Effective Date (such date being a Vesting Date within the meaning of the Plan).
On the Vesting Date, and the satisfaction of any other applicable restrictions,
terms and conditions, any RSU Dividend Equivalents with respect to the
Restricted Share Units that have not theretofore become Vested RSU Dividend
Equivalents (“Unpaid RSU Dividend Equivalents”) will become vested to the extent
that the related Restricted Share Units shall have become vested in accordance
with this Agreement. Notwithstanding the foregoing, Grantee will not vest,
pursuant to this Section 5, in Restricted Share Units as to which Grantee would
otherwise vest on the Vesting Date if Grantee’s service as a Nonemployee
Director terminates, or a breach of any applicable restrictions, terms or
conditions with respect to such Restricted Share Units has occurred, at any time
after the Effective Date and prior to the Vesting Date (the vesting or
forfeiture of such Restricted Share Units to be governed instead by Section 6).
     6. Early Vesting or Forfeiture.
          (a) Unless otherwise determined by the Board in its sole discretion:

  (i)   If Grantee’s service as a Nonemployee Director terminates by reason of
Grantee’s death or Disability, the Restricted Share Units, to the extent not
theretofore vested, and any Unpaid RSU Dividend Equivalents with respect to the
Restricted Share Units, will immediately become fully vested.     (ii)   If
Grantee’s service as a Nonemployee Director terminates prior to the Vesting Date
for any reason other than as specified in Section 6(a)(i) above, then the
Restricted Share Units, to the extent not theretofore vested, together with any
related Unpaid RSU Dividend Equivalents, will be forfeited immediately.    
(iii)   If Grantee breaches any restrictions, terms or conditions provided in or
established by the Board pursuant to the Plan or this Agreement with respect to
the Restricted Share Units prior to the vesting thereof (including any attempted
or completed transfer of any such unvested Restricted Share Units contrary to
the terms of the Plan or this Agreement), the unvested Restricted Share Units,
together with any related Unpaid RSU Dividend Equivalents, will be forfeited
immediately.

          (b) Upon forfeiture of any unvested Restricted Share Units and any
related Unpaid RSU Dividend Equivalents, such Restricted Share Units and any
related Unpaid RSU Dividend Equivalents will be immediately cancelled, and
Grantee will cease to have any rights with respect thereto.

-3-



--------------------------------------------------------------------------------



 



     7. Delivery by Company. As soon as practicable after the vesting of
Restricted Share Units and any related Unpaid RSU Dividend Equivalents pursuant
to Section 5 or 6 hereof or Section 10.1(b) of the Plan, and subject to the
withholding referred to in Section 13 of this Agreement, the Company will
deliver or cause to be delivered to or at the direction of Grantee (i) (a) a
certificate or certificates issued in Grantee’s names for the shares of LBTYA
represented by such vested Restricted Share Units, (b) a statement of holdings
reflecting that the shares of LBTYA represented by such vested Restricted Share
Units are held through the Direct Registration Statement, or (c) a confirmation
of deposit of such vested Restricted Share Units, in book-entry form, into the
broker’s account designated by Grantee, (ii) any securities constituting any
related vested Unpaid RSU Dividend Equivalents by any applicable method
specified in clause (i) above, and (iii) any cash payment constituting related
vested Unpaid RSU Dividend Equivalents. Any delivery of securities will be
deemed effected for all purposes when (1) a certificate representing or
statement of holdings reflecting such securities and, in the case of Unpaid RSU
Dividend Equivalents, any other documents necessary to reflect ownership thereof
by Grantee has been delivered personally to the Grantee or, if delivery is by
mail, when the Company or its stock transfer agent has deposited the certificate
or statement of holdings and/or such other documents in the United States mail,
addressed to the Grantee, or (2) confirmation of deposit into the designated
broker’s account of such securities, in written or electronic format, is first
made available to Grantee. Any cash payment will be deemed effected when a check
from the Company, payable to or at the direction of the Grantee and in the
amount equal to the amount of the cash payment, has been delivered personally to
or at the direction of the Grantee or deposited in the United States mail,
addressed to the Grantee or his or her nominee.
     8. Nontransferability of Restricted Share Units Before Vesting.
          (a) Before vesting and during Grantee’s lifetime, the Restricted Share
Units and any related Unpaid RSU Dividend Equivalents are not transferable
(voluntarily or involuntarily) other than pursuant to a Domestic Relations
Order. In the event of transfer pursuant to a Domestic Relations Order, the
unvested Restricted Share Units and any related Unpaid RSU Dividend Equivalents
so transferred shall be subject to all the restrictions, terms and provisions of
this Agreement and the Plan, and the transferee shall be bound by all applicable
provisions of this Agreement and the Plan in the same manner as Grantee.
          (b) Grantee may designate a beneficiary or beneficiaries to whom the
Restricted Share Units, to the extent then vesting, and any related Unpaid RSU
Dividend Equivalents will pass upon the Grantee’s death and may change such
designation from time to time by filing a written designation of beneficiary or
beneficiaries with the Company on the form annexed hereto as Exhibit B or such
other form as may be prescribed by the Board, provided that no such designation
will be effective unless so filed prior to the death of Grantee. If no such
designation is made or if the designated beneficiary does not survive Grantee’s
death, the Restricted Share Units, to the extent then vesting, and any related
Unpaid RSU Dividend Equivalents will pass by will or the laws of descent and
distribution. Following Grantee’s death, the person to whom such vested
Restricted Share Units and any related Unpaid RSU Dividend Equivalents pass
according to the foregoing will be deemed the Grantee for purposes of any
applicable provisions of this Agreement.

-4-



--------------------------------------------------------------------------------



 



     9. Adjustments. The Restricted Share Units and any related Unpaid RSU
Dividend Equivalents will be subject to adjustment in the sole discretion of the
Board and in such manner as the Board may deem equitable and appropriate in
connection with the occurrence following the Effective Date of any of the events
described in Section 4.2 of the Plan.
     10. Company’s Rights. The existence of this Agreement will not affect in
any way the right or power of the Company or its stockholders to accomplish any
corporate act, including, without limitation, the acts referred to in
Section 10.15 of the Plan.
     11. Limitation of Rights. Nothing in this Agreement or the Plan will be
construed to give Grantee or any other person any interest in any fund or in any
specified asset or assets of the Company or any of its Subsidiaries. Neither
Grantee nor any person claiming through Grantee will have any right or interest
in the shares of LBTYA represented by any Restricted Share Units or any related
Unpaid RSU Dividend Equivalents unless and until there shall have been full
compliance with all the terms, conditions and provisions of this Agreement and
the Plan which affect Grantee or such other person.
     12. Restrictions Imposed by Law. Without limiting the generality of
Section 10.7 of the Plan, the Company shall not be obligated to deliver any
shares of LBTYA represented by vested Restricted Share Units or securities
constituting any RSU Dividend Equivalents if counsel to the Company determines
that the issuance or delivery thereof would violate any applicable law or any
rule or regulation of any governmental authority or any rule or regulation of,
or agreement of the Company with, any securities exchange upon which shares of
LBTYA or such other securities are listed or quoted. The Company will in no
event be obligated to take any affirmative action in order to cause the delivery
of shares of LBTYA represented by vested Restricted Share Units or securities
constituting any RSU Dividend Equivalents to comply with any such law, rule,
regulation, or agreement. Any certificates representing any such securities
issued or delivered under this Agreement may bear such legend or legends as the
Company deems appropriate in order to assure compliance with applicable
securities laws.
     13. Withholding. To the extent that the Company is subject to withholding
tax requirements under any national, state, local or other governmental law with
respect to the award of the Restricted Share Units to Grantee or the vesting
thereof, or the designation of any RSU Dividend Equivalents as payable or
distributable or the payment or distribution thereof, the Grantee must make
arrangement satisfactory to the Company to make payment to the Company of the
amount required to be withheld under such tax laws, as determined by the Company
(collectively, the “Required Withholding Amount”). To the extent such
withholding is required because the Grantee vests in some or all of the
Restricted Share Units, the Company shall withhold (i) from the shares of LBTYA
represented by vested Restricted Share Units and otherwise deliverable to the
Grantee a number of shares of LBTYA and/or (ii) from any related RSU Dividend
Equivalents otherwise deliverable to the Grantee an amount of such RSU Dividend
Equivalents, which collectively have a value (or, in the case of securities
withheld, a Fair Market Value), equal to the Required Withholding Amount, unless
Grantee remits the Required Withholding Amount to the Company in cash in such
form and by such time as the Company may require or other provisions for
withholding such amount satisfactory to the Company have been made.
Notwithstanding any other provisions of this Agreement, the issuance or delivery
of any shares of LBTYA represented by vested Restricted Share Units and

-5-



--------------------------------------------------------------------------------



 



any related RSU Dividend Equivalents may be postponed until any required
withholding taxes have been paid to the Company.
     14. Notice. Unless the Company notifies the Grantee in writing of a
different procedure, any notice or other communication to the Company with
respect to this Agreement will be in writing and will be delivered personally or
sent by United States first class mail, postage prepaid, sent by overnight
courier, freight prepaid or sent by facsimile and addressed as follows:
Liberty Global, Inc.
12300 Liberty Boulevard
Englewood, CO 80112
Attn: General Counsel
Fax: 303-220-6691
     Any notice or other communication to the Grantee with respect to this
Agreement will be in writing and will be delivered personally, or will be sent
by United States first class mail, postage prepaid, to the Grantee’s address as
listed in the records of the Company on the Effective Date, unless the Company
has received written notification from the Grantee of a change of address.
     15. Amendment. Notwithstanding any other provision hereof, this Agreement
may be supplemented or amended from time to time as approved by the Board as
contemplated by the Plan. Without limiting the generality of the foregoing,
without the consent of the Grantee,
          (a) this Agreement may be amended or supplemented from time to time as
approved by the Board (i) to cure any ambiguity or to correct or supplement any
provision herein which may be defective or inconsistent with any other provision
herein, or (ii) to add to the covenants and agreements of the Company for the
benefit of the Grantee or surrender any right or power reserved to or conferred
upon the Company in this Agreement, subject to any required approval of the
Company’s stockholders and, provided, in each case, that such changes will not
adversely affect the rights of Grantee with respect to the Award evidenced
hereby, or (iii) to reform the Award made hereunder as contemplated by
Section 10.17 of the Plan or to exempt the Award made hereunder from coverage
under Section 409A, or (iv) to make such other changes as the Company, upon
advice of counsel, determines are necessary or advisable because of the adoption
or promulgation of, or change in or of the interpretation of, any law or
governmental rule or regulation, including any applicable federal or state
securities laws; and
          (b) subject to any required action by the Board or the stockholders of
the Company, the Restricted Share Units granted under this Agreement may be
canceled by the Company and a new Award made in substitution therefor, provided
that the Award so substituted will satisfy all of the requirements of the Plan
as of the date such new Award is made and no such action will adversely affect
any Restricted Share Units that are then vested.
     16. Status as Director. Nothing contained in this Agreement, and no action
of the Company or the Board with respect hereto, will confer or be construed to
confer on Grantee any right to continue as a director of the Company or
interfere in any way with the right of the

-6-



--------------------------------------------------------------------------------



 



Company or its shareholders to terminate Grantee’s status as a director at any
time, with or without cause.
     17. Nonalienation of Benefits. Except as provided in Section 8 of this
Agreement, (i) no right or benefit under this Agreement will be subject to
anticipation, alienation, sale, assignment, hypothecation, pledge, exchange,
transfer, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, hypothecate, pledge, exchange, transfer, encumber or charge the same
will be void, and (ii) no right or benefit hereunder will in any manner be
liable for or subject to the debts, contracts, liabilities or torts of the
Grantee or other person entitled to such benefits.
     18. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of Colorado. Each party
irrevocably submits to the general jurisdiction of the state and federal courts
located in the State of Colorado in any action to interpret or enforce this
Agreement and irrevocably waives any objection to jurisdiction that such party
may have based on inconvenience of forum.
     19. Construction. References in this Agreement to “this Agreement” and the
words “herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto. This Agreement is entered into, and the Award
evidenced hereby is granted, pursuant to the Plan and shall be governed by and
construed in accordance with the Plan and the administrative interpretations
adopted by the Board thereunder. The word “include” and all variations thereof
are used in an illustrative sense and not in a limiting sense. All decisions of
the Board upon questions regarding this Agreement will be conclusive. Unless
otherwise expressly stated herein, in the event of any inconsistency between the
terms of the Plan and this Agreement, the terms of the Plan will control. The
headings of the sections of this Agreement have been included for convenience of
reference only, are not to be considered a part hereof and will in no way modify
or restrict any of the terms or provisions hereof.
     20. Duplicate Originals. The Company and the Grantee may sign any number of
copies of this Agreement. Each signed copy will be an original, but all of them
together represent the same agreement.
     21. Rules by Board. The rights of the Grantee and the obligations of the
Company hereunder will be subject to such reasonable rules and regulations as
the Board may adopt from time to time.
     22. Entire Agreement. This Agreement is in satisfaction of and in lieu of
all prior discussions and agreements, oral or written, between the Company and
the Grantee regarding the subject matter hereof. Grantee and the Company hereby
declare and represent that no promise or agreement not herein expressed has been
made and that this Agreement contains the entire agreement between the parties
hereto with respect to the Award and replaces and makes null and void any prior
agreements between Grantee and the Company regarding the Award. This Agreement
will be binding upon and inure to the benefit of the parties and their
respective heirs, successors and assigns.

-7-



--------------------------------------------------------------------------------



 



     23. Grantee Acceptance. Grantee will signify acceptance of the terms and
conditions of this Agreement by signing in the space provided at the end hereof
and returning a signed copy to the Company.
[Signature Page Follows]

-8-



--------------------------------------------------------------------------------



 



Signature Page to Restricted Share Units Agreement
dated as of                     , 200     , between Liberty Global, Inc. and
Grantee

                  LIBERTY GLOBAL, INC.    
 
           
 
  By:        
 
  Name:  
 
Elizabeth M. Markowski    
 
  Title:   Senior Vice President    

             
 
  ACCEPTED:        
 
                     
 
  Grantee Name:        
 
  Address:  
 
   
 
     
 
   
 
     
 
   
 
  Social Security Number:        
 
     
 
   

Grant No. R
Number of Restricted Share Units (LBTYA) awarded:
                                                            

-9-



--------------------------------------------------------------------------------



 



Exhibit A
to
Restricted Share Units Agreement
dated as of                     , 200     , between Liberty Global, Inc. and
Grantee
 A-1



--------------------------------------------------------------------------------



 



Exhibit B
to
Restricted Share Units Agreement (Series A)
dated as of                     , 200     , between Liberty Global, Inc. and
Grantee
Designation of Beneficiary
     I,                                                      
                                    (the “Grantee”), hereby declare that upon my
death                                                                        
          (the “Beneficiary”) of
                                        Name

              ,         
Street Address
  City   State   Zip Code    

who is my                                                                    
                                                             , will be entitled
to the
                     Relationship to Grantee
Restricted Share Units vesting upon my death and all other rights accorded the
Grantee by the above-referenced grant agreement (the “Agreement”).
     It is understood that this Designation of Beneficiary is made pursuant to
the Agreement and is subject to the conditions stated herein, including the
Beneficiary’s survival of the Grantee’s death. If any such condition is not
satisfied, such rights will devolve according to the Grantee’s will or the laws
of descent and distribution.
     It is further understood that all prior designations of beneficiary under
the Agreement are hereby revoked and that this Designation of Beneficiary may
only be revoked in writing, signed by the Grantee, and filed with the Company
prior to the Grantee’s death.

               
 
Date
     
 
Grantee    

B-1